283 S.W.3d 305 (2009)
Lewis ROBINSON, Appellant,
v.
Jacqueline ROBINSON, Respondent.
No. ED 91687.
Missouri Court of Appeals, Eastern District, Division Three.
May 19, 2009.
Byron Cohen, Clayton, MO, for appellant.
Susan K. Roach, Clayton, MO, for respondent.
Before ROBERT G. DOWD, JR. J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Lewis Robinson ("Father") appeals from the trial court's judgment on multiple motions relating to a September 6, 2002 judgment of dissolution, including Jacqueline Robinson's ("Mother") amended motion for contempt, Father's motion for contempt, his motion to modify, and his motion to declare Jalisa Robinson emancipated.
*306 We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).